         Case 1:20-cv-08306-LAP Document 4 Filed 10/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOHN CUFF,
                   Plaintiff,
                                              No. 20-CV-8306 (LAP)
         -against-
                                                      ORDER
UNITED STATES OF AMERICA,
                   Defendant.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

     Pro se plaintiff John Cuff’s motion for the appointment of

counsel [dkt. no. 2] is GRANTED.        The Court will appoint counsel

to represent Mr. Cuff in connection with his 28 U.S.C. § 2255

petition.    The briefing schedule previously approved by the

Court is withdrawn, and, after counsel is appointed for Mr.

Cuff, the parties shall confer and inform the Court by letter of

the new proposed briefing schedule.         The Clerk of the Court

shall mail a copy of this order to Mr. Cuff.

SO ORDERED.

Dated:    October 8, 2020
          New York, New York




                                         ___________________________
                                         LORETTA A. PRESKA, U.S.D.J.
